                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                            DOCKET NO. 5:17-cv-00133-FDW


 JOYCE M. ROYAL,                        )
                                        )
      Plaintiff,                        )
                                        )
 vs.                                    )
                                        )                      ORDER
 ANDREW SAUL,                           )
 Commissioner of Social Security,       )
                                        )
      Defendant.                        )
                                        )
                                        )
     THIS MATTER is before the Court on Plaintiff’s Motion for attorney’s fees pursuant to

42 U.S.C. § 406(b)(1) in the amount of $4,951.63. (Doc. No. 18). Defendant does not oppose this

motion.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Attorney Fees under § 406(b),

(Doc. No. 18), is GRANTED, and an award of attorney’s fees in the amount $4,951.63 is hereby

approved pursuant to 42 U.S.C. § 406(b). IT IS FURTHER ORDERED that upon receipt of the

above fee, Plaintiff’s counsel will return to the Plaintiff the sum of $4,083.33, representing the fee

that counsel previously received pursuant to the EAJA, 28 U.S.C. § 2412(d). (Doc. No. 17).

       IT IS SO ORDERED.

                                           Signed: August 29, 2019
